DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0135845, filed on 10/29/2019
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/8/2020 is being considered by the examiner.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antila et al. (US 2016/0252394 A1) [hereinafter Antila].
As to claim 1, Antila teaches a spectroscopic apparatus comprising: a splitter (34, 42, Fig.1) configured to receive a first detected signal (25, 27, Fig.1) output from a sample (sample in tube 20; paragraphs 0040, 0048) to which an incident beam is irradiated, and to output a reflected signal (25, Fig.1) and a second detected signal (27, Fig.1; 27 may include Raman and fluorescence) by splitting the first detection signal; and a signal processor (40, 44, 50, Fig.1) configured to receive the reflected signal 
As to claim 2, Antila teaches all as applied to claim 1, and in addition teaches wherein the first detected signal includes the reflected signal (25, Fig.1), the Raman signal (27, Fig.1), and a noise signal (fluorescence, paragraph 0042), and the reflected signal reaches the splitter before the Raman signal and the noise signal (note reflected beam 25 takes shorter path to filter 34 than Raman signal 27, Fig.1; also note Raman scattering is made before fluorescence start so that fluorescence reaches said filter later Raman signal, see, paragraph 0045).
As to claim 4, Antila teaches all as applied to claim 1, and in addition teaches a controller (50, Fig.1) configured to output a control signal that controls irradiation of the incident beam; and a pulse laser (12, Fig.1; abstract) configured to receive the control signal and to irradiate the sample with the incident beam including a pulse laser beam in response to the received control signal.
	Allowable Subject Matter
Claims 3, 5-6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-21 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectroscopic apparatus comprising: a multi-channel laser irradiation device configured to irradiate an incident beam to a sample and to output a trigger beam; a delay element configured to receive the trigger beam and to output a delayed trigger beam; and a detector configured to extract a Raman signal from the first detected signal in response to the delayed trigger beam, in combination with the rest of the limitations of the claim.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectroscopic apparatus comprising: an overhead signal generator configured to output an overhead signal including a series of overhead start bits and a series of overhead end bits; a laser irradiation device configured to include a detection code, to receive the overhead signal, and to irradiate a sample with an incident beam sequentially including a first overhead start section corresponding to the overhead start bits, a first overhead end section corresponding to the overhead end bits, and an irradiation section corresponding to the detection code, which are based on the detection code and the overhead signal; and a detector configured to receive a third detected signal sequentially including a second overhead start section corresponding to the overhead start bits, a second overhead end section corresponding to the overhead end bits, and a detection section corresponding to the detection code, from the sample to which the incident beam is irradiated, in combination with the rest of the limitations of the claim.
	Claims 13-17 are allowed by the virtue of dependency on the allowed claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ABDULLAHI NUR/Primary Examiner, Art Unit 2886